 


113 HR 3383 IH: Caregivers Expansion and Improvement Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3383 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Ms. Esty introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend to all veterans with a serious service-connected injury eligibility to participate in the family caregiver services program. 
 
 
1.Short titleThis Act may be cited as the Caregivers Expansion and Improvement Act of 2013.
2.Extension to all veterans with a serious service-connected disability of eligibility for participation in family caregiver programSection 1720G(a)(2)(B) of title 38, United States Code, is amended by striking on or after September 11, 2001. 
 
